    Case 3:20-cv-00790-MAB Document 15 Filed 10/06/20 Page 1 of 5 Page ID #36




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOLLY JAY MITCHELL, #R47421,                           )
                                                       )
                         Plaintiff,                    )
        vs.                                            )        Case No. 20-cv-00790-MAB
                                                       )
OFFICER CRAWFORD,                                      )
                                                       )
                         Defendant.                    )

                              MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

        Plaintiff Jolly Jay Mitchell, an inmate of the Illinois Department of Corrections,

filed this action pursuant to 42 U.S.C. § 1983 for an alleged violation of the Eighth

Amendment that occurred while he was incarcerated at Lawrence Correctional Center.

He asserts a claim of excessive force and seeks monetary damages. (Doc. 1).

        This case is now before the Court for preliminary review of the Complaint under

28 U.S.C. § 1915A, which requires the Court to screen prisoner Complaints to filter out

nonmeritorious claims. 28 U.S.C. § 1915A(a). 1 Any portion of the Complaint that is

legally frivolous, malicious, fails to state a claim for relief, or requests money damages

from an immune defendant must be dismissed. 28 U.S.C. § 1915A(b).

                                           THE COMPLAINT

        Plaintiff makes the following allegations in his Complaint (Doc. 1): Correctional



1The Court has jurisdiction to screen Plaintiff’s Complaint in light of his consent to the full jurisdiction of
a Magistrate Judge and the Illinois Department of Corrections’ limited consent to the exercise of Magistrate
Judge jurisdiction, as set forth in the Memorandum of Understanding between the Illinois Department of
Corrections and this Court.
    Case 3:20-cv-00790-MAB Document 15 Filed 10/06/20 Page 2 of 5 Page ID #37




Officer Crawford took Plaintiff out of his cell and told him he was going to yard. Instead,

Crawford took him to the middle shower and threw him on the floor. Crawford then hit

Plaintiff three times on the right side of his face causing serious injury.

        Based on the allegations in the Complaint, the Court designates a single Count in

this pro se action:

        Count 1:        Eighth Amendment excessive force claim against Officer
                        Crawford for throwing Plaintiff to the floor and striking him
                        in the face multiple times.

The parties and the Court will use this designation in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any other claim that is

mentioned in the Complaint but not addressed in this Order should be considered

dismissed without prejudice as inadequately pled under the Twombly pleading standard. 2

See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim

upon which relief can be granted if it does not plead “enough facts to state a claim that is

plausible on its face.”).

                                             DISCUSSION

        The Eighth Amendment protects prisoners from being subjected to cruel and

unusual punishment. Brown v. Budz, 398 F.3d 904, 909 (7th Cir. 2005). “Correctional

officers violate the Eighth Amendment when they use force not in a good faith effort to

maintain or restore discipline, but maliciously and sadistically for the very purpose of


2Plaintiff attached grievances as exhibits in which he complains about individuals who are not named as
defendants. Claims against any individuals not identified as defendants in the case caption are dismissed
without prejudice. Myles v. United States, 416 F.3d 551, 551–52 (7th Cir. 2005) (holding that to be properly
considered a party, a defendant must be specified in the caption).


                                                     2
 Case 3:20-cv-00790-MAB Document 15 Filed 10/06/20 Page 3 of 5 Page ID #38




causing harm.” Wilborn v. Ealey, 881 F.3d 998, 1006 (7th Cir. 2018) (internal citations and

quotation marks omitted). Plaintiff’s Complaint includes sufficient allegations to proceed

on the excessive force claim in Count 1 against Officer Crawford.

                     MOTION FOR RECRUITMENT OF COUNSEL

       Civil litigants do not have a constitutional or statutory right to counsel. Pruitt v.

Mote, 503 F.3d 647, 649 (7th Cir. 2007). A district court considering an indigent plaintiff's

request for counsel must first consider whether the plaintiff has made reasonable

attempts to secure counsel on his own or been effectively precluded from doing so; and,

if so, whether the difficulty of the case factually and legally exceeds his capacity as a

layperson to present it. Id. at 654-655. The first prong of the analysis is a threshold

question. If a plaintiff has not made a reasonable attempt to obtain counsel on his own,

the court should deny the request. Id. at 655. If a plaintiff has not made a reasonable

attempt to obtain counsel on his own, the court should deny the request. Id. at 655.

       Here, Plaintiff discloses no efforts to locate counsel on his own and, therefore, he

has not met his threshold burden. Therefore, after consideration of the Pruitt factors, the

Motion for Recruitment of Counsel (Doc. 12) is denied. Plaintiff may renew his request

for counsel at any time during the pending action, after first attempting to locate counsel

on his own. If Plaintiff does renew his request, he should attach rejection letters from at

least 3 attorneys to demonstrate that he has made reasonable efforts to obtain counsel on

his own.




                                             3
 Case 3:20-cv-00790-MAB Document 15 Filed 10/06/20 Page 4 of 5 Page ID #39




                                     DISPOSITION

       Count 1 will proceed against Officer Crawford. The Clerk of Court shall prepare

for Officer Crawford: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a

Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to

mail these forms, a copy of the Complaint, and this Memorandum and Order to

Defendant’s place of employment as identified by Plaintiff. If Defendant fails to sign and

return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the

date the forms were sent, the Clerk shall take appropriate steps to effect formal service

on the Defendant, and the Court will require the Defendant to pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure.

       If Defendant cannot be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the Defendant’s current work address, or, if not

known, the Defendant’s last-known address. This information shall be used only for

sending the forms as directed above or for formally effecting service. Any documentation

of the address shall be retained only by the Clerk and shall not be maintained in the court

file or disclosed by the Clerk.

       Defendant is ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant

to Administrative Order No. 244, Defendant need only respond to the issues stated in this

Merit Review Order.

       The Motion for Recruitment of Counsel (Doc. 12) is DENIED.

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment

                                            4
 Case 3:20-cv-00790-MAB Document 15 Filed 10/06/20 Page 5 of 5 Page ID #40




includes the payment of costs under 28 U.S.C. §1915, he will be required to pay the full

amount of the costs, regardless of whether his application to proceed in forma pauperis is

granted. See 28 U.S.C. § 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the

Clerk of Court and the opposing party informed of any change in his address; the Court

will not independently investigate his whereabouts. This shall be done in writing and not

later than 7 days after a transfer or other change in address occurs. Failure to comply with

this order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: October 6, 2020

                                                  /s/ Mark A. Beatty
                                                  MARK A. BEATTY
                                                  United States Magistrate Judge



                                    Notice to Plaintiff

        The Court will take the necessary steps to notify the Defendant of your lawsuit
and serve him with a copy of your Complaint. After service has been achieved, Defendant
will enter an appearance and file an Answer to your Complaint. It will likely take at least
60 days from the date of this Order to receive the Defendant’s Answer, but it is entirely
possible that it will take 90 days or more. When Defendant has filed his Answer, the Court
will enter a Scheduling Order containing important information on deadlines, discovery,
and procedures. Plaintiff is advised to wait until counsel has appeared for Defendant
before filing any motions, to give the Defendant notice and an opportunity to respond to
those motions. Motions filed before Defendant’s counsel has filed an appearance will
generally be denied as premature. Plaintiff need not submit any evidence to the Court at
this time, unless specifically directed to do so.




                                              5
